Willard Bartlett, J.:
. The complaint in this action, which is characterized also in the . return as a bill of particulars, is in the following words:
“The defendants are indebted to plaintiff in the sum of Five hundred dollars ($500.00), in that they co-operated, inveigled and kidnapped plaintiff from Brooklyn and carried him to, Yucatan, Mexico, against his will, to his loss,
“ 1st. —Loss of time from March 12, 1903, to April 4, 1903, at $2.00 per day 22 days..........7. $44 00
“2nd.— To expenses while away; 75c per day —• 22 days.................................. 16 50
“ 3rd.— To passage from Yucatan to Brooklyn........ 25 50
$86 00
“To detention, imprisonment, loss of peace of mind.... 414 00”
To this complaint the defendants interposed a general denial. At the beginning of the trial, after counsel for the plaintiff had opened the case to'the jury, counsel for the defendants moved to dismiss *178the complaint upon the ground that the Municipal Court was without jurisdiction to entertain a civil action of this character. The motion was denied and an exception was duly taken to the refusal of the court to grant ft.
I think that the objection should have been sustained. In the New York Municipal Court Act, the Municipal Court, is expressly prohibited from entertaining jurisdiction in actions to recover damages for false imprisonment. (Laws of 1902, chap. 580, § 1, subd. 14.) It is obvious, from the language of the complaint, that false imprisonment is one of the wrongs set out therein for which the plaintiff seeks to recover damages. This is manifest not only from the allegation that the defendants kidnapped the plaintiff and carried him to Yucatan against his will, but also from the subsequent item of, damage claimed to have been sustained by reason of' his detention and imprisonment. The Municipal Court was without authority, to afford him any redress on account of the unlawful restraint thus alleged, and, as such unlawful restraint was pleaded as a part of his cause of action, his complaint could not be entertained in that court, notwithstanding the fact that it may have contained other- allegations, which, if they stood alone, would have constituted a cause of action cognizable by that tribunal.
It is sought to support the jurisdiction upon the theory that the action was really one for fraud and deceit, where the damages claimed did not exceed $500, and, hence, falls within subdivision 13 of section 1 of the Municipal Court Act. I suppose this view might be adopted if the complaint had simply alleged that the defendants inveigled plaintiff with intent to cause him, without authority of law, to be sent out of the State. Such conduct would constitute a criminal offense under the 1st subdivision of section 211 of the Penal Code, even without the exercise of any actual force (People v. De Leon, 109 N. Y. 226), and I see no reason why a civil action could not be maintained -to recover damages arising out of such a wrong. The fatal objection to this complaint, however, so far as the jurisdiction of the Municipal Court is concerned, arises out of the fact that its allegations are not confined to such a cause of action or any other of which that Court has jurisdiction, but are so broad as to embrace a subject-matter in regard to which the Legislature has seen fit to forbid it from acting at all.
*179For these reasons .it seems quite clear to me that the judgment must be reversed.
All concurred, except Woodwabd and Hookeb, JJ., who each read for affirmance.